       Case 1:19-cv-11214-GHW Document 7-1 Filed 12/11/19 Page 1 of 15



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


SECURITIES AND EXCHANGE
COMMISSION,

              Plaintiff,                             Case No. 1:19-cv-11214-GHW
      vs.
                                                     CONSENT
TELEFONAKTIEBOLAGET LM ERICSSON,

              Defendant.


      CONSENT OF DEFENDANT TELEFONAKTIEBOLAGET LM ERICSSON

       1.      Defendant Telefonaktiebolaget LM Ericsson (“Defendant” or “Ericsson”) waives

service of a summons and the Complaint in this action, enters a general appearance, and admits

to the Court's jurisdiction over Defendant and over the subject matter of this action.

       2.      Defendant has entered into a Deferred-Prosecution Agreement that

acknowledges responsibility for criminal conduct relating to certain matters alleged in the

complaint in this action. Specifically, in United States v. Telefonaktiebolaget LM Ericsson.,

Case No. 19 Cr. 884 (AJN), (filed in the Southern District of New York), Defendant will

acknowledge responsibility for: (1) conspiracy to violate the anti-bribery provisions of the

Foreign Corrupt Practices Act of 1977 (“FCPA”), as amended, Title 15, United States Code,

Sections 78dd-1; and (2) conspiracy to violate the books and records and internal controls

provisions of the FCPA, as amended, United States Code, Sections 78m(b)(2)(A),

78m(b)(2)(B), and 78m(b)(5). Defendant will acknowledge the facts set out in the Deferred-

Prosecution Agreement. In addition, in United States v. Ericsson Egypt Ltd., Case No. S1 19

Cr. 884 (AJN), Defendant’s subsidiary Ericsson Egypt Ltd, will plead guilty to one count of

conspiracy to violate the anti-bribery provisions of the FCPA as amended, Title 15, United

States Code, Sections 78dd-1. This Consent shall remain in full force and effect regardless of

the existence or outcome of any further proceedings in United States v. Telefonaktiebolaget LM

                                                1
Case 1:19-cv-11214-GHW Document 7-1 Filed 12/11/19 Page 2 of 15
Case 1:19-cv-11214-GHW Document 7-1 Filed 12/11/19 Page 3 of 15
Case 1:19-cv-11214-GHW Document 7-1 Filed 12/11/19 Page 4 of 15
Case 1:19-cv-11214-GHW Document 7-1 Filed 12/11/19 Page 5 of 15
Case 1:19-cv-11214-GHW Document 7-1 Filed 12/11/19 Page 6 of 15
Case 1:19-cv-11214-GHW Document 7-1 Filed 12/11/19 Page 7 of 15
Case 1:19-cv-11214-GHW Document 7-1 Filed 12/11/19 Page 8 of 15
Case 1:19-cv-11214-GHW Document 7-1 Filed 12/11/19 Page 9 of 15
Case 1:19-cv-11214-GHW Document 7-1 Filed 12/11/19 Page 10 of 15
Case 1:19-cv-11214-GHW Document 7-1 Filed 12/11/19 Page 11 of 15
Case 1:19-cv-11214-GHW Document 7-1 Filed 12/11/19 Page 12 of 15
Case 1:19-cv-11214-GHW Document 7-1 Filed 12/11/19 Page 13 of 15
Case 1:19-cv-11214-GHW Document 7-1 Filed 12/11/19 Page 14 of 15
Case 1:19-cv-11214-GHW Document 7-1 Filed 12/11/19 Page 15 of 15
